 

Exhibit 10.2

 

FORM OF ADVISORY CONSULTING AGREEMENT

 

ADVISORY CONSULTING AGREEMENT (the “Agreement”) dated as of December 12, 2018
(the “Agreement”) by and between [    ], a broker dealer registered with the
Financial Industry Regulatory Authority (“FINRA”) (the “CONSULTANT”) and
NEUROTROPE, INC., a publicly traded company incorporated in the State of Nevada
(the “Company”).

 

WHEREAS, Neurotrope, Inc. intends to offer a Registered Direct offering of Units
(the “Offering”) to certain investors (the “Purchasers”) to purchase (i) one (1)
share of common stock, (the “Securities” or “Common Stock”), and (ii) warrants
to purchase one (1) share of Common Stock of the Company (the “Warrants”), with
a Purchase Price as set forth in the Securities Purchase Agreement (the
“Purchase Price”). The Company intends to raise gross proceeds up to Twenty-Five
Million Dollars ($25,000,000.00) (the “Offering Amount”), which may be increased
at the sole discretion of the Company;

 

WHEREAS, Neurotrope, Inc. has engaged CONSULTANT and/or many of its current
registered representatives since June 2013, acting as the placement agent for
the identification of financing, providing strategic guidance for equity raises
and providing support as requested.

 

WHEREAS, the Company desires to continue the relationship with CONSULTANT and to
engage CONSULTANT as an Advisory Financial Consultant to provide services,
including, but not limited to, identification of potential investors for the
Offering and additional financial raises, structuring of potential investment
raises, evaluating proposals by investment bankers, and CONSULTANT is willing to
be engaged by the Company to provide such services, on the terms and conditions
set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and CONSULTANT agree as follows:

 

1.          Services. The Company hereby retains CONSULTANT as an advisory
financial consultant, and CONSULTANT hereby agrees to make itself available to
the Company, upon the terms and subject to the conditions contained herein.
CONSULTANT will use its best efforts to introduce the Company to sources of
capital, to commercial business partners and/or customers, to assist the Company
as requested with proposed transactions and to use their best efforts to
complete proposed transactions.

 

2.          Duties of CONSULTANT. During the Term (as hereinafter defined),
CONSULTANT shall conduct a search of potential investors and/or business
partners for introduction to the Company (the “Consultant Parties”) that would
provide, including, but not limited to: (i) the Company with equity or debt
financing (a “Financing” or “Securities”) and/or (ii) a contribution of cash,
assets or resources to the Company, commercial business development, commercial
sales contracts and any joint venture, partnership or other business combination
to which the Company is or becomes a party (a “Contribution”), (iii) evaluate
proposals by investment bankers, (iv) participate as placement agent in offering
of equity or debt and (v) other services as requested by the Company.

 

 

 

 

3.          Term. Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date written on page
one of this Agreement (the “Effective Date”) and shall continue for a period
through December 31, 2020 unless renewed by the parties or upon termination of
this Agreement as provided herein (the “Term”).

 



4.       Consulting Fee. The Company agrees to pay CONSULTANT an advisory
consulting fee totaling [ ] Hundred Thousand Dollars ($[ ]) for the Term by same
day wire transfer to the bank designated by CONSULTANT. In addition, the Company
agrees to pay the reasonable legal fees of CONSULTANT’s counsel not in excess of
$25,000.

 

Also, at the closing of the Offering, the Company will deliver to CONSULTANT (or
its designees), warrants to purchase [ ] shares of the Company’s Common Stock,
substantially in the form of Attachment I hereto (the “Consulting Warrants”).
The Consulting Warrants shall expire five (5) years from the date of the grant,
include a net exercise provision (in the event of the resale of the shares of
common stock underlying the Consulting Warrants are not then registered or in
the event of a sale of the Company), and include the customary anti-dilution
provisions covering stock splits, dividends, mergers and similar transactions.
To the extent permitted by applicable laws, all warrants shall permit
unencumbered transfer to CONSULTANT’s employees and affiliates and the warrants
may be issued directly to CONSULTANT’s employees and affiliates at CONSULTANT’s
request.

 

5.          Termination. This Agreement may not be terminated without an express
written agreement executed by both parties or by the Company upon five (5) days
prior written notice. No such termination shall affect CONSULTANT’s right to
receive the Consulting Fee as provided in Paragraph 4 above and is deemed fully
earned as provided in Section 4 hereof prior to the effective termination date.

 

6.          Indemnification. The Company will defend, indemnify, and hold
harmless CONSULTANT from any claims, losses, attorneys’ fees, damages,
liabilities, costs, expenses, or suits for injury to any person damage to or
loss of property, or any other claim arising out of or resulting from any act or
omission of CONSULTANT in CONSULTANT’s capacity as an advisor or consultant to
the Company. Such right to indemnification will include the right by CONSULTANT
to be paid by the Company its attorney’s fees and expenses incurred in defending
any proceeding for which such right to indemnification is applicable in advance
of its final disposition.

 

 2 

 

 

7.          Confidential Information. CONSULTANT recognizes and acknowledges
that by reason of CONSULTANT’s retention by and service to the Company before,
during and, if applicable, after the Term, CONSULTANT will have access to
certain confidential and proprietary information relating to the Company’s
businesses, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). CONSULTANT acknowledges that such Confidential
Information is a valuable and unique asset of the Company and CONSULTANT
covenants that it will not, unless expressly authorized in writing by the
Company, at any time during the Term, use any Confidential Information or
divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of CONSULTANT’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. CONSULTANT will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
CONSULTANT or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order CONSULTANT to divulge, disclose or make
accessible such information. In the event of such disclosure, CONSULTANT shall
give the Company advance notice of such disclosure to reasonably take action if
it wishes to prevent such disclosure. All written Confidential Information
(including, without limitation, in any computer or other electronic format) or
oral disclosure which client indicates is confidential or CONSULTANT should
reasonably know is confidential, comes into CONSULTANT’s possession during the
Term shall remain the property of the Company. Except as required in the
performance of CONSULTANT’s duties for the Company, or unless expressly
authorized in writing by the Company, CONSULTANT shall not remove any written
Confidential Information from the Company premises, except in connection with
the performance of CONSULTANT’s duties for the Company and in a manner
consistent with the Company’s policies regarding Confidential Information. Upon
termination of this Agreement, CONSULTANT agrees to return immediately to the
Company all written Confidential Information (including, without limitation, in
any computer or other electronic format) in CONSULTANT’s possession.

 

8.          Status as Independent Contractor. The parties intend and acknowledge
that CONSULTANT is acting as an independent contractor and not as an employee of
the Company. CONSULTANT shall have full discretion in determining the amount of
time and activity to be devoted to rendering the services contemplated under
this Agreement and the level of compensation to CONSULTANT is not dependent upon
any preordained time commitment or level of activity. The Company acknowledges
that CONSULTANT shall remain free to accept other consulting engagements of a
like nature to the engagement under this Agreement. The Company shall not be
responsible for any withholding in respect of taxes or any other deductions in
respect of the fees to be paid to CONSULTANT and all such amounts shall be paid
without any deduction or withholding. Nothing in this Agreement shall be
construed to create any partnership, joint venture or similar arrangement
between the Company and CONSULTANT or to render either party responsible for any
debts or liabilities of the other.

 

9.          CONSULTANT’s Services to Others. The Company acknowledges that
CONSULTANT and its affiliates are in the business of providing services to
others. Nothing herein contained shall be construed to limit or restrict
CONSULTANT or its affiliates in conducting such business with respect to others
or in rendering such advice to others. CONSULTANT acknowledges that the Company
may hire other entities, consultants or advisors to provide services
complimentary to those provided by CONSULTANT.

 

10.       Conflict of Interest. CONSULTANT and the Company agree that there is
no conflict of interest in connection with the retention by the Company of
CONSULTANT pursuant to this Agreement.

 

11.       Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.

 

 3 

 

 

12.         Binding Effect; Benefits. None of the parties hereto may assign its
rights hereunder without the prior written consent of the other party hereto,
which consent shall not be unreasonably withheld, and any such attempted
assignment without such consent shall be null and void and without effect. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, permitted assigns, heirs and legal
representatives.

 

13.         Notices. All notices and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:

 

If to the Company:

 

Neurotrope, Inc.

1185 Avenue of the Americas, 3rd Floor

New York, NY 10036

Attn: Robert Weinstein, CFO

Telephone:

E-mail: rweinstein@neurotropebioscience.com

 

With a copy to (which shall not constitute service):

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, NY 10017

Attention: Kenneth R. Koch & Jeffrey P. Schultz

 

If to CONSULTANT:

 

With a copy to (which shall not constitute service):

 

12.        Entire Agreement; Amendments. This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.
This Agreement may not be changed orally, but only by an agreement in writing
signed by the party against whom any waiver, change, amendment, modification or
discharge is sought.

 

 4 

 

 

13.        Severability. The invalidity of all or any part of any provision of
this Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision. If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

14.        Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof. The Parties
agree that if a dispute or claim shall arise with respect to any of the terms or
provisions of this Agreement, or with respect to the performance by any of the
parties under this Agreement, then the parties agree to submit the dispute to
binding and non-appealable arbitration in a venue located in a mutually
agreeable location in accordance with the rules of the American Arbitration
Association (“AAA”), or other forum as agreed to by the parties. The prevailing
party, as determined by such arbitrators, in a legal proceeding shall be
entitled to collect any costs, disbursements and reasonable attorney’s fees from
the other party. Any award rendered in arbitration may be enforced in any court
of competent jurisdiction. Notwithstanding the foregoing, any action by either
party to obtain specific performance of any provision of this Agreement by the
other party may be brought in any appropriate judicial forum. Judgment on any
award of any such arbitration may be entered in the supreme court of the court
having jurisdiction over the person or persons against whom such award is
rendered. The parties agree that the determination of the arbitrators shall be
binding and conclusive upon them. Prior to filing an arbitration, the parties
hereby agree that they will attempt to resolve their differences first by
submitting the matter for resolution to a mediator, acceptable to all parties,
and whose expenses will be borne equally by all parties. The mediation will be
held in a location mutually agreeable to the Parties, on an expedited basis. If
the parties cannot successfully resolve their differences through mediation, the
matter will be resolved by arbitration.

 

15.        Headings. The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.

 

16.        Signatories. The Signatories to this Agreement have full authority to
enter into and execute this Agreement for and on behalf of their respective
party.

 

17.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile transmission or in pdf format
shall constitute effective execution will be accepted as original signatures.

 

[SIGNATURE PAGE FOLLOWS]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

  Neurotrope, Inc.       By:          Name:  Robert Weinstein   Title:    CFO  
      CONSULTANT         By:     Name:   Title:  

 

 6 

 